Citation Nr: 0514511	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1972 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in North Little Rock, Arkansas.  In that decision, 
the RO denied the veteran's application for increased 
benefits and the veteran has appealed that decision.  

After the claim was reviewed, the Board notified the veteran 
that it was deferring issuing a decision on the merits of the 
claim and instead it would be undertaking additional 
development of the issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would issue a decision.

Partial development of the issue did occur.  However, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In that case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in August 2003.  The purpose of the 
remand was to obtain additional medical information needed 
for adjudication of the veteran's claim.  The claim has since 
been returned to the Board for review.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's service-connected pseudofolliculitis barbae 
is manifested by occasional itching and bumps on the face and 
neck.  The symptomatology does not include exfoliation, 
exudation, scabbing, the flaking of skin, lesions, erythema, 
and 10 percent of the unexposed part of his body has not been 
found to be affected by the disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent of 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 7806 (2002) and 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
(November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decision that 
denied the veteran's request, the rating decisions that have 
been issued since that time, the statement of the case (SOC), 
the supplemental statements of the case (SSOCs), and the 
Board's Remand of August 2003.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions.  He was informed 
that he had to submit evidence showing that his 
pseudofolliculitis barbae was more disabling than presently 
rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in many letters over the course of this appeal, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from various medical providers and those 
records were obtained (and included in the claims folder).  
The veteran was also given an opportunity to present 
testimonial evidence before the RO and the Board.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinions with respect to his claim and the VA has 
obtained all known documents and information that would 
substantiate the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that over the course of his 
appeal, the veteran has undergone numerous medical 
examinations in order to determine the severity of the 
claimed disorder.  Moreover, the record reflects that the 
most recent examination was accomplished in conjunction with 
the new rating criteria for skin disorders. 

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOC, the SSOCs, and 
the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to an increased evaluation for pseudofolliculitis 
barbae.  The veteran was further told that he should send to 
the RO information describing additional evidence or the 
evidence itself.  The notice was provided before the RO's 
most recent transfer of the appellant's case to the Board, 
and the content of that notice and various duty to assist 
letters, along with the SOC and SSOCs, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the issue addressed in this decision 
would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant did not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOC, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issues before the Board, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

As reported, the veteran has asserted that his service-
connected pseudofolliculitis barbae should be assigned a 
disability rating in excess of 10 percent.  The record 
reflects that the Board, in an action dated June 1996, 
granted service connection for pseudofolliculitis barbae.  In 
granting service connection, the Board noted that the 
veteran's face and neck were affected with a type of rash 
secondary to the veteran's shaving.  The Board further noted 
that the veteran's condition was alleviated through careful 
shaving and the use of over-the-counter shave cream.  
Subsequently, the case was returned to the RO which, in turn, 
assigned a 10 percent disability rating.  The rating was 
assigned in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 7899 and 7806 (1993).  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the VA 
Schedule for Rating Disabilities (Rating Schedule), the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  

When eczema [pseudofolliculitis barbae] is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant, a 
50 percent evaluation is assigned.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is assigned.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, eczema [pseudofolliculitis barbae] 
is assigned a 10 percent evaluation.  When eczema 
[pseudofolliculitis barbae] has slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, a noncompensable evaluation is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 7806 (2002).

There is also a note at the bottom of 38 C.F.R. § 4.118 
(2002) which indicates:

NOTE:  The most repugnant conditions may 
be submitted for central office rating 
with several unretouched photographs.  
Total disability ratings may be assigned 
without reference to Central Office in 
the most severe cases of pemphigus and 
dermatitis exfoliativa with 
constitutional symptoms.

During the pendency of the veteran's appeal, VA's Rating 
Schedule was amended.  By regulatory amendment, effective 
July 31, 2002, changes were made to the schedular criteria 
for evaluating skin disabilities, as set forth in 38 C.F.R. 
§§ 4.118 (2001).  See 67 Fed. Reg. 49596- 49599 (2002).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published 
at 65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.  

Under the new criteria, a noncompensable rating will be 
assigned if less than 5 percent of the body or exposed areas 
affected, and, no more than topical therapy required during 
the past 12 month period.  A 10 percent evaluation may be 
assigned for psoriasis with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation may 
be assigned for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. Part 4, 
Diagnostic Code 7816 (2004).

Disabilities under this rating code may be alternatively 
rated as disfigurement of the head, face or neck (38 C.F.R. 
Part 4, Diagnostic Code 7800 (2004)) or scars (38 C.F.R. Part 
4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004)) 
depending upon the predominant disability.  See 38 C.F.R. 
Part 4, Diagnostic Code 7816 (2004).  

The veteran underwent a VA examination of his face and neck 
in August 1999.  The examiner found that there was no active 
inflammation of the scalp or beard; two keratotic papules 
along the beard area were seen.  The examiner did not report 
that the veteran's neck and face were scarred.  She also did 
not write that there was exfoliation, scabbing, or crusting.  

Another VA dermatology examination was performed in December 
2002.  The examiner reported that the veteran's skin was 
unremarkable except for a portion on the right side of the 
neck that was scarred.  However, the examiner noted that the 
scarring was not due to a service-connected disability.  The 
veteran told the examiner that he had an increase in 
"breakouts" when he sweated and when he was exposed to 
heat.  The examiner wrote that certain medications would be 
provided to the veteran in order to prevent outbreaks of 
pseudofolliculitis.  Nevertheless, like the previous 
examination, scaling, exfoliation, crusting and exudation 
were not found upon examination.  

A third examination of the veteran occurred in May 2004.  The 
examiner noted bilateral lichenified plaques below the eyes 
but no rash, papules, pustules, or keloids in the beard area.  
There was no evidence of pseudofolliculitis barbae.  

To assist the veteran with his claim, the VA has obtained the 
veteran's treatment records stemming from the date of his 
claim to the present.  A review of these records indicates 
that the veteran has been seen on numerous occasions for 
rashes of the neck and face.  However, he has not been 
specifically treated for pseudofolliculitis barbae.  

Although the veteran reported experiencing recurrent symptoms 
associated with pseudofolliculitis barbae, there is no 
documented pattern of repeated medical visits for treatment 
of the reported active recurrences.  In fact, review of the 
medical evidence reveals very few, if any, recent clinical 
findings attributable to pseudofolliculitis barbae.  Although 
the examination reports note that the veteran has experienced 
itching or bumps or outbreaks as a result of shaving, the 
record does not show any type of disfigurement, limitation of 
motion, ulceration, scabbing, or exudation.  There is no 
indication that he has required corticosteroids or 
immunosuppressive drugs, and there is no evidence showing 
that the pseudofolliculitis barbae affects more than 10 
percent of the body.  Accordingly, the veteran's disability 
is not shown to be so symptomatic or actively disabling as to 
warrant an evaluation in excess of 10 percent.  

Finally to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for pseudofolliculitis 
barbae, and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action. 




ORDER

A disability evaluation in excess of 10 percent for 
pseudofolliculitis barbae is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


